Opinion issued May 27, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-21-00004-CV
                            ———————————
                          MICHAEL POTTS, Appellant
                                         V.
     CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, Appellee


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-05943


                          MEMORANDUM OPINION

      Appellant, Michael Potts, has neither paid the required fees nor established

indigence for purposes of costs. See TEX. R. CIV. P. 145; TEX. R. APP. P. 5, 20.1; see

also Tex. GOV’T CODE ANN. §§ 51.207, 51.851(b), 101.041; Order Regarding Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before
the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158. On

January 26, 2021, appellant was notified that this appeal was subject to dismissal if

appellate costs were not paid, or indigence was not established, by February 25,

2021. See TEX. R. APP. P. 42.3(b), (c). Appellant did not adequately respond.

      Further, appellant has not paid or made arrangements to pay the fee for the

preparation of the clerk’s record. See TEX. R. APP. P. 37.3(b). On March 16, 2021,

appellant was notified that this appeal was subject to dismissal if appellant did not

submit written evidence that he had paid or made arrangements to pay the fee for the

preparation of the clerk’s record by April 15, 2021. See TEX. R. APP. P. 42.3(b), (c).

Appellant did not adequately respond.

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Guerra, and Farris.




                                          2